Citation Nr: 0330587	
Decision Date: 11/06/03    Archive Date: 11/17/03	

DOCKET NO.  01-07 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder, including as secondary to service-connected 
disability. 

2.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for lumbosacral 
strain with periarthritis, and spinal stenosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1941 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  An August 2000 RO decision denied service connection for 
arthritis of the right shoulder and increased ratings for 
pes planus and lumbosacral strain with periarthritis, 
spondylosis, and spinal stenosis.  The veteran was notified 
of this decision by official letter dated September 11, 
2000.

2.  In November 2000, the veteran submitted a notice of 
disagreement with the denial of these issues.  The RO 
provided the veteran with a statement of the case, 
addressing these issues, in August 2001.  

3.  The veteran did not file a timely substantive appeal 
with the VA regarding the issues of service connection for 
arthritis of the right shoulder, including on a secondary 
basis, and increased ratings for pes planus, and lumbosacral 
strain with periarthritis, spondylosis, and spinal stenosis.




CONCLUSION OF LAW

The criteria for a timely substantive appeal of an August 
2000 RO decision denying service connection for arthritis of 
the right shoulder, including on a secondary basis, and 
increased ratings for pes planus and lumbosacral strain with 
periarthritis, spondylosis and spinal stenosis, each 
evaluated as 10 percent disabling, have not been met.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000.  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§  3.102, 3.159 (2003).  The record reflects that 
the veteran and his representative were provided with  
notice of the August 2000 RO decision, submitted a notice of 
disagreement therewith, and were then provided with a 
statement of the case, including a VA Form 9, with 
instructions for filing the VA Form 9, as well as the need 
to complete the appeal by filing a substantive appeal.  In 
February 2003, the Board provided the veteran and his 
representative with notice regarding the adequacy of his 
substantive appeal and provided the opportunity to submit 
argument regarding that adequacy.  No argument was received.  
In essence, the matter of "which information and evidence, 
if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has submitted no additional evidence or argument 
regarding the submission of a timely adequate substantive 
appeal.  There is no indication that any additional relevant 
evidence exists and it is concluded that the VA has complied 
with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication 
that any further notification or development could be 
undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The formality of perfecting an appeal to the Board is part 
of a clear and unambiguous statutory and regulatory scheme 
that requires the filing of both a notice of disagreement 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by notice of 
disagreement and completed by substantive appeal after a 
statement of the case (SOC) is furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200 (2003).

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 
9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992) (where a claimant did not perfect appeal by timely 
filing substantive appeal, RO rating decision became final).  
By regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9...or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(2003).  A properly competed VA form includes the signature 
of the claimant, his representative, or his guardian.  See 
Fleishman v. West, 138 F.3d 1429 (Fed. Cir. 1998); cert. 
denied 119 S.Ct.  371 (1999). The formal appeal permits the 
appellant to consider the reasons for an adverse RO 
decision, as explained in the SOC, and to formulate and 
present specific arguments relating to errors of fact or law 
made by the RO.  38 U.S.C.A. § 7105(d)(3) ; Roy at 555.

Upon request, the time period for filing a substantive 
appeal may be extended for a reasonable period for good 
cause shown.  38 U.S.C.A. § 7105(d)(3).  A request for such 
an extension should be in writing, and must be made prior to 
the expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2003).

In this case, the RO denied the veteran's claims for service 
connection for arthritis of the right shoulder, including on 
a secondary basis, and increased ratings for pes planus, and 
lumbosacral strain with periarthritis, spondylosis, and 
spinal stenosis.  The veteran was notified of that action by 
official letter in September 2000, and he submitted a notice 
of disagreement in November 2000.

A statement of the case was issued in August 2001.  On 
September 7, 2001, the veteran submitted a VA Form 9.  The 
VA Form 9 contains a block where the veteran may designate 
what issues he desires to appeal.  He may check a box that 
indicates that either he desires to appeal all of the issues 
listed on the statement of the case or he may check a box 
indicating that he desires to appeal only certain issues 
listed on the statement of the case.  A separate block 
provides the veteran the opportunity to submit his reasons 
as to why he believes the VA improperly decided his case.  
However, the veteran did not check either of the boxes 
indicating what, if any, issues he desired to appeal and he 
did not provide any statements regarding any issue that he 
was appealing.

If the statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  Id.

The only statement or item the veteran submitted, within 60 
days of the issuance of the August 2001 statement of the 
case, or within one year of the September 2000 notice, that 
relates to the issues addressed in the August 2001 statement 
of the case, is a VA Form 9.  However, the VA Form 9 does 
not comply with the requirement that it be properly 
completed.  The statement of the case addressed multiple 
issues and the VA Form 9 does not indicate whether the 
veteran was appealing all of the issues or specific issues.  
In the absence of a properly completed VA Form 9, or any 
other written communication that could be construed as a 
substantive appeal, the veteran did not file a timely 
substantive appeal of the August 2000 RO decision.  Neither 
was a request for an extension of time filed.  Therefore, 
since the veteran failed to file a substantive appeal within 
the appropriate time, his claim before the Board must be 
dismissed.


ORDER

A timely substantive appeal of a decision denying service 
connection for arthritis of the right shoulder, including on 
a secondary basis, and increased ratings for pes planus and 
lumbosacral strain with periarthritis, spondylosis, and 
spinal stenosis, each evaluated as 10 percent disabling, was 
not timely filed, and the appeal with respect to these 
issues is dismissed.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

